Citation Nr: 1036985	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right wrist 
disability.

4.  Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to January 
1983.

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

The Board remanded these claims in June 2009 so that additional 
development of the evidence could be conducted and finds that VA 
has substantially complied with the June 2009 remand with regard 
to the issues on appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the Board's 
remand, because such determination "more than substantially 
complied with the Board's remand order"). 


FINDINGS OF FACT

1.  A current disability of the right knee, including 
degenerative arthritis, is not related to active military 
service, and arthritis of the right knee did not manifest itself 
to a compensable degree within one year following separation from 
active duty.

2.  A current disability of the left knee, including degenerative 
arthritis, is not related to active military service, and 
arthritis of the left knee did not manifest itself to a 
compensable degree within one year following separation from 
active duty.

3.  A current disability of the right wrist, including 
degenerative arthritis, is not related to active military 
service, and arthritis of the right wrist did not manifest itself 
to a compensable degree within one year following separation from 
active duty.

4.  A current disability of the left wrist, including 
degenerative arthritis, is not related to active military 
service, and arthritis of the left wrist did not manifest itself 
to a compensable degree within one year following separation from 
active duty.


CONCLUSIONS OF LAW

1.  A chronic right knee disorder was not incurred in service, 
and arthritis of right knee may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

2.  A chronic left knee disorder was not incurred in service, and 
arthritis of left knee may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

3.  A chronic right wrist disorder was not incurred in service, 
and arthritis of right wrist may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

4.  A chronic left wrist disorder was not incurred in service, 
and arthritis of left wrist may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Concerning the appeal of the service connection claims now before 
the Board, the RO sent the Veteran a letter in January 2007, 
prior to the initial adjudication of his claims in May 2007, 
which met the notice requirements for a claim for service 
connection.  Specifically, VA informed him in the letter about 
the information and evidence necessary to substantiate the claims 
for service connection including the need for evidence showing 
the existence of a disability and a connection between his 
service and that disability on page five of the letter under the 
caption "What the Evidence Must Show."  On pages five and six 
of the letter, VA informed him "How VA Determines the Disability 
Rating" and gave him examples of evidence often used in 
assigning a disability rating.  On page six of the letter, VA 
informed him "How VA Determines the Effective Date" and 
provided examples of the evidence it looks to establish an 
effective date.

With regard to the information and evidence that VA would seek to 
provide and the information and evidence he was expected to 
provide, VA notified the Veteran in the January 2007 letter of 
what evidence he should provide on pages one and two of the 
letter under the heading "What Do We Still Need from You?"  He 
was also informed of the evidence that VA would seek to provide 
on page four of the letter.  Accordingly, all notice requirements 
with regard to a claim for service connection have been met in 
this case.

Finally, the duty to assist the appellant also has been satisfied 
in this case.  Service treatment records and post-service VA 
medical records are in the claims file and were reviewed by both 
the RO and the Board in connection with the appellant's claims.  
Records, pursuant to the Board's June 2009 remand, from the 
Social Security Administration (SSA) have also been obtained and 
reviewed.  The appellant has not informed VA of any existing 
medical records which may be helpful in the adjudication of his 
claims.  VA is not on notice of any evidence needed to decide the 
claim which has not been obtained.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his current claims seeking service 
connection for right and left wrist disabilities.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  The Board 
concludes an examination is not needed in this case because the 
Veteran's service treatment records are absent for evidence of 
findings related to the Veteran's wrists, and his post-service 
medical records are absent for evidence of symptomatology related 
to either disorder until many years after the Veteran's 
separation from service.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion was 
not warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim because 
there was no evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms"); see also 
Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting 
that a veteran's conclusory generalized statement that a service 
illness caused his present medical problems was not enough to 
entitle him to a VA medical examination since all veterans could 
make such a statement, and such a theory would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations and require VA to provide such examinations 
as a matter of course in virtually every disability case).

The first medical record on file pertaining to the Veteran's 
wrists is dated in 2005.  In addition, there is no indication 
that the current disabilities may be related to the Veteran's 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(noting that the Board has no obligation to obtain a medical 
opinion when there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical examination 
or medical opinion in order to decide the right and left wrist 
claims in this case.  38 C.F.R. § 3.159(c)(4)(i); see Duenas, 18 
Vet. App. at 517, citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting 
that a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service event, 
injury, or disease). 

A VA examination with an opinion was obtained with regard to the 
claim for service connection for a bilateral knee disorder in May 
2007.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examination 
and opinion obtained in this case is adequate, as it is 
predicated on a reading of the service and post-service medical 
records in the Veteran's claims file.  It considered all of the 
pertinent evidence of record, to include the Veteran's service 
and post-service records and provided a reason for the opinion 
stated, considering the Veteran's history and the records 
reviewed.  There is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).   

For these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

Factual Background

In a November 2006 VA Form 21-526, the Veteran sought service 
connection for both knees and both wrists.  He added that, 
although he had frequent trouble with his knees and wrists while 
in the military, he never reported it.  He also mentioned that he 
was considered 100 percent disabled by SSA.  To this, records 
obtained from SSA in October 2009 includes a Disability and 
Transmittal form which shows a primary diagnosis of 
"Osteoarthrosis [and] Allied Disorders."  The Veteran was noted 
to have been disabled since August 2005.  

The appellant's active duty service treatment records include a 
January 1980 enlistment examination report showing that clinical 
evaluation of the upper and lower extremities was normal.  
Service treatment records show no complaints or findings relevant 
to the right knee or the wrists.  A March 1980 Troop Medical 
Clinic treatment record shows that the Veteran complained that 
his left knee hurt for two days.  On physical examination of the 
left knee, there was no edema or effusion; McMurray's and Drawer 
signs were negative; and there was good strength and stability 
and no tenderness noted.  The examiner's impression was knee 
strain.  The plan was aspirin ("ASA") and an ace bandage.  
There were no further complaints regarding the left knee for the 
remainder of active service.  In January 1983, the Veteran 
declined to be afforded a separation examination.  

Post-service VA records, dated from 2005 to 2007, include an 
October 2005 x-ray record which shows bilateral degenerative 
arthritis of the knees and the wrists.  An April 2006 VA 
rheumatology consult report shows that the Veteran complained of 
pain in both of his knees as well as in his right wrist.  He 
informed the examiner that he used to work on a river boat as a 
deck hand and that during this time he used a 16-pound sledge 
hammer to break concrete.  He also gave a history of past 
injuries to his right wrist as a result of motorcycle accidents.  
The diagnoses were osteoarthritis of both knees and the right 
wrist.  The examiner indicated that the right wrist 
osteoarthritis was likely post-traumatic due to sledge hammering.  

In a May 2007 VA orthopedic examination report, the examiner 
noted that the Veteran was treated one time during active duty 
for a strain to the knee and essentially no abnormality was noted 
on the evaluation at that time.  The examiner noted the Veteran's 
current complaints of knee symptoms, including stiffness, pain, 
and swelling.  No complaints regarding the wrists were noted.  
Arthritis of the bilateral knees was diagnosed.  The examiner 
commented that the Veteran had developed severe arthritis of the 
knees essentially equally.  The examiner also opined, in noting 
that the Veteran had one incident of knee strain during his 
active duty, that it was not likely that the bilateral knee 
arthritis was secondary to his active service.  

Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1131.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

Right and Left Knee Disorders

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for both a right and a left knee 
disorder.  The service treatment records, while showing that the 
Veteran was treated on one occasion for left knee strain, do not 
demonstrate that a chronic left knee disorder was manifested 
during his military service.  In this regard, there were no 
further complaints regarding the left knee for the remainder of 
active duty, and, as noted, the Veteran declined to be afforded a 
separation medical examination.  The service treatment records 
are also completely negative for clinical findings or complaints 
concerning the Veteran's right knee.  Subsequent to service, the 
Veteran initially sought service connection for his bilateral 
knee disorder in November 2006.  See VA Form 21-526.

The only evidence linking the Veteran's current bilateral knee 
disorder, degenerative arthritis, to his service is his own lay 
contentions.  Specifically, the Veteran contended on his 
application form that the physical demands in service were 
significant, and he had trouble with knees but never reported it 
while in service.  Lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of 
diagnosing dislocated shoulder).  Moreover, competent medical 
evidence is not necessarily required in all cases when the 
determinative issue involves either medical etiology or a medical 
diagnosis.  Id. at 1376-77.  

In this case, although the Veteran may believe that his current 
arthritis of the knees is due to "trouble" he states that he 
had with his knees in service, the Board concludes that his own 
lay statement as to the etiology of the current arthritis is not 
competent evidence because unlike, for example, varicose veins or 
a dislocated shoulder, arthritis is not a condition capable of 
lay diagnosis, much less the type of condition that can be 
causally related to an injury or disease in military service 
without medical expertise.  Barr v. Nicholson, 21 Vet App 303 
(2007) (lay testimony is competent to establish the presence of 
varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (unlike varicose veins or a dislocated shoulder, rheumatic 
fever is not a condition capable of lay diagnosis).  Therefore, 
in this case, the Veteran's lay statements as to etiology do not 
constitute competent evidence. 

No medical evidence has been submitted which indicates a 
relationship or association between the Veteran's active duty 
service and his currently-diagnosed right and left knee 
arthritis.  VA did assist the Veteran in this regard by providing 
an examination and requesting that the examiner render an opinion 
as to etiology.  However, the May 2007 VA examiner, after 
reviewing the Veteran's claims folder and examining the Veteran, 
rendered an opinion unfavorable to the claim.  Specifically, the 
examiner noted that it was not likely that the Veteran's 
bilateral knee arthritis was related to his active service.  
Concerning this, he specifically considered that the Veteran had 
been treated on one occasion in service for knee strain.  No 
medical opinion to the contrary is of record.  

In summary, the record contains no competent evidence linking a 
current knee disorder to the Veteran's military service.  In 
addition, the current arthritis of the knees was first diagnosed 
many years after his separation from service.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Thus, after considering all the evidence under 
the laws and regulations set forth above, the Board concludes 
that the Veteran is not entitled to service connection for a 
right or left knee disorder because the competent evidence does 
not reveal a nexus between the Veteran's military service and the 
current disorder.  Absent such a nexus, service connection may 
not be granted.  38 C.F.R. § 3.303.  Further, as arthritis of the 
knees was first diagnosed many years following the Veteran's 
service separation, entitlement to service connection on a 
presumptive basis, pursuant to 38 C.F.R. §§ 3.307, 3.309, may not 
be granted.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claims because the record contains no 
competent evidence of a chronic knee disorder in service or for 
many years thereafter and no competent evidence that a knee 
disorder may be associated with his active duty.  See Gilbert, 1 
Vet. App. at 54.

Right and Left Wrist Disorders

With regard to the claims for service connection for disorders of 
the wrists, the Board notes that the service treatment records 
are devoid of any mention of complaints, symptoms, or diagnoses 
pertaining to the wrists.  As with the claim for service 
connection for arthritis of the knees, the Veteran indicated on 
his application that, although he had trouble with his wrists in 
service, he did not report it.  Subsequent to service, the 
Veteran initially sought service connection for his right and 
left wrists in November 2006.  See VA Form 21-526.

Following the Veteran's separation from active service, the first 
notation of wrist complaints are in October 2005 at which time 
degenerative arthritis of the wrists was diagnosed.  Post-service 
VA records, dated from 2005 to 2007, include an October 2005 x-
ray record which shows bilateral degenerative arthritis of the 
wrists.  An April 2006 VA rheumatology consult report shows that 
the Veteran complained of pain in his right wrist.  He informed 
the examiner that he used to work on a river boat as a deck hand 
and that during this time he used a 16-pound sledge hammer to 
break concrete.  He also gave a history of past injuries to his 
right wrist as a result of motorcycle accidents.  The diagnosis 
was osteoarthritis of the right wrist.  The examiner indicated 
that the right wrist osteoarthritis was likely post-traumatic due 
to sledge hammering.  

As was the case with the claim for service connection for 
bilateral knee arthritis, the only evidence in this case linking 
the Veteran's current bilateral wrist disorder, degenerative 
arthritis, to his service is his own lay contentions.  
Specifically, the Veteran contended on his application form that 
the physical demands in service were significant, and he had 
trouble with his wrists while in service but never reported it.  

As noted above, medical evidence is not necessarily required in 
all cases when the determinative issue involves either medical 
etiology or a medical diagnosis.  Jandreau, 492 F.3d at 1376-77.  
Whether lay evidence is competent or sufficient in a particular 
case is a question of fact for the Board to determine.  Id. at 
1377.  However, as determined above with regard to arthritis of 
the knees, the Board concludes that the Veteran's own lay 
statement as to the etiology of the current arthritis is not 
competent evidence because unlike, for example, varicose veins or 
a dislocated shoulder, arthritis is not a condition capable of 
lay diagnosis, much less the type of condition that can be 
causally related to an injury or disease in military service 
without medical expertise.  Barr, 21 Vet App at 310 (lay 
testimony is competent to establish the presence of varicose 
veins); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis).  Therefore, in this case, the Veteran's lay 
statement as to etiology on his application form does not 
constitute competent evidence that arthritis of the wrists had 
its onset in service or is related to the "trouble" the Veteran 
contends he experienced with his wrists in service.

Moreover, the Board also notes that the credibility of the 
Veteran's statement on his application form is weakened by his 
statements to the examiner at the time of the April 2006 VA 
rheumatology consult report which shows that the Veteran informed 
the examiner that he used to work on a river boat as a deck hand 
and that during this time he used a 16-pound sledge hammer to 
break concrete and which shows that he also gave a history of 
past injuries to his right wrist as a result of motorcycle 
accidents.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
("The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character."), citing State v. Asbury, 415 S.E.2d 891, 895 
(W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 
1993) (testimony was impeached by witness' "inconsistent 
affidavits" and "expressed recognition of the difficulties of 
remembering specific dates of events that happened . . . long 
ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. 
Cir. 1987) (impeachment by testimony which was inconsistent with 
prior written statements).  Noting this history, the examiner 
indicated that the right wrist osteoarthritis was likely post-
traumatic due to sledge hammering.  Nevertheless, because the 
Board has determined that the Veteran's lay statement on his 
application about the etiology of arthritis of the wrists is not 
competent evidence, the Board need not reach the question of the 
credibility of the Veteran's statement on his application.  
Rucker, 10 Vet. App.at 74; Layno, 6 Vet. App. at 469;

In summary, there is no evidence indicating a relationship or 
association between the Veteran's active duty service and his 
currently-diagnosed wrist arthritis.  However, noting the 
Veteran's history regarding his post-service job requiring sledge 
hammering and injury to the right wrist in motorcycle accidents, 
the April 2006 VA examiner indicated that the right wrist 
osteoarthritis was likely post-traumatic due to sledge hammering.  
Further, as arthritis of the wrists was first diagnosed many 
years following the Veteran's service separation, entitlement to 
service connection on a presumptive basis, pursuant to 38 C.F.R. 
§§ 3.307, 3.309, is clearly not for assignment.  

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for a right 
and left wrist disorder.  Because the preponderance of the 
evidence is against the Veteran's claims, the benefit of the 
doubt provision does not apply.  Accordingly, the Board concludes 
that service connection for right and left wrist disorders is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303 (2009).




ORDER

Entitlement to service connection for a right knee disorder is 
denied.  

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to a right wrist disorder is denied.  

Entitlement to a left wrist disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


